HARALSON, J. —
It is properly admitted by appellees, that when one purchases cotton grown upon rented land, with notice of the landlord’s lien thereon, and sells it *302and receives the money therefrom, and appropriates it to his own use, assumpsit will lie by the landlord for the money had and received. — Booker v. Jones, 55 Ala. 275 ; Barnett v. Warren & Co., 82 Ala. 558; 1 Brick. Dig. 140, §§ 72, 73.
Actual knowledge is not necessary to charge a purchaser of cotton from the tenant with notice of the lien of the landlord on the same. Whatever is sufficient to put him on inquiry, is also sufficient to charge him with notice. — Lomax v. LeGrand, & Co., 60 Ala. 537; Townsend v. Brooks, 76 Ala. 311; Warren & Co. v. Barnett, 83 Ala. 208. If the purchaser have knowledge of facts sufficient to excite such inquiry, or a knowledge of facts, which would naturally and reasonably be calculated to arouse suspicion of the main fact, notice of which is sought to be charged to him, the duty of inquiry exists and he must exercise it. — Kyle v. Ward, 81 Ala. 120; and authorities supra.
The facts of the case, applicable to the foregoing principles are, that the cotton for the proceeds of which defendants are sued, was raised on the plaintiff’s plantation in Wilcox county, known as the McNeil Place. The evidence of plaintiff further shows that J. P. Shamberger rented said plantation from the plaintiff for the year, 1892, for $550, for which he gave him his note, dated February 25th, 1892, payable on the 15th December following, and that said note has never been paid.
It was also in evidence that Shamberger raised on the said farm, in 1892, about forty bales of cotton, worth about thirty dollars per bale, and that he shipped the cotton, as it was gathered each week to defendants, without the consent of the plaintiff, and defendants sold the cotton just as they received it. The witness, Shamberger, fox-plaintiff testified, that in 1891 and 1892, he was farming axid running a store, that he shipped to defendants about sixty other bales of cotton besides the 40 bales from the McNeil Place ; that defexxdaixts advanced to him and he shipped cotton in paymeixt, axxd also drew against it in tlxe ordinary course of business, and whexx he made shipments, lie did xxot xiotify defendants whether the cotton came from his mercantile business, or from his own or the McNeil Place. He further testified that he gave defendants a mortgage on the crops grown on the McNeil Place in the year 1892; that in 1891, he x-ented *303said farm from plaintiff for $750, and in that year he shipped cotton from the place to defendants and paid the rent by giving a draft to plaintiff on them, and it was shown, that that draft contained the statement that it was “for rent of the McNeil Place.” B. F. Foxworth, who was -the agent for plaintiff, testified that Shamberger had never, previous to the time the rent for 1892 -fell due, shipped cotton from said place before paying the rent, or before perfecting an arrangement for the settlement of it, and that the cotton would not be 'shipped until he had given a draft for the rent. He further testified, that between the 1st and 10th of January, 1893, he demanded from defendants the $550 which Shamberger owed as rent of said farm in 1892, and they replied, that they had no money in their hands belonging to Shamberger, that he had drawn what he had, and they could not pay the note. Shamberger testified that he was present at this interview, and his impression was, that a small balance stood against him with defendants at the time. He also 'stated that when he commenced doing business with defendants, he told them he had a place of his own and was renting some land ; that he did not remember whether he told them the name of thé place he was renting, from whom he was renting, and the amount of rent he was paying. He was not positive whether he told them the name of his' own place, but he had no farm called the McNeil Place, which latter place belonged to plaintiff, and was always known by that name.
The certified transcript of the alleged mortgage from Shamberger to defendants, on the ci*op to be raised on, the McNeil Place for the year 1892, was not witnessed, proved or acknowledged, to say nothing of its not having been recorded within twelve months from its date ; and it was properly excluded from evidence — Code of 1886, §§ 1798, 1804; Campbell v. O’Neal, 81 Ala. 476.
The court erred in giving the general charge for the defendants. Whenever there is an inference of fact to be drawn from the facts proved, or, if the evidence only tends to support the plaintiff or defendant, the jury alone is competent, and not the court, to draw the inference or determine the fact the evidence tends to establish. — Boyd v. The State, 88 Ala. 169; Rabbitte v. Orr, 83 Ala. 186 ; L. & N. R. R. Co. v. Gentry, 103 Ala. 636 ; 1 Brick. Dig. 335, § 3 (5).
*304It needs no discussion of the foregoing evidence ■ to show, that a reasonable inference might be drawn from the facts proved, that the defendants had knowledge of facts which were reasonably calculated to arouse suspicion in their minds that the cotton was raised on plaintiff’s farm under rent from him to said Shamberger. The evidence tended to support but did not conclusively establish the plaintiff’s contention as to this question. The determination was, therefore, one for the jury.
Charge No. 1 asked by plaintiff and refused asserts simply, the correct proposition, that when a purchaser knows that the property purchased is the product of rented land, he is chargeable with knowledge of the landlord’s lien ; and should have been given. — Masterson v. Bentley, 60 Ala. 520; Boggs v. Price, 64 Ala. 519, and authorities supra.
We have examined charge No. 2 asked by plaintiff and refused, and can find no objection to it, under the evidence and principles we have announced above. Charge 3 was argumentative, lays stress upon particular facts and was properly refused.
It must be said, however, as to charges, that the abstract fails to show that they were requested in writing, and for that reason they were properly refused.
Reversed and remanded.